      Case: 1:21-cv-03809 Document #: 19 Filed: 07/27/21 Page 1 of 1 PageID #:428



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Sozo Illinois, Inc., f/k/a Sozo Health, Inc.,

               Plaintiff,                                   Case No. 21-cv-03809
 v.

 Jay Robert Pritzker, Governor of the State of
 Illinois, in his official capacity; and

 Mario Treto, Jr., in his official capacity as
 Acting Secretary of the Illinois Department of
 Financial and Professional Regulation,


               Defendants.



                             NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff hereby voluntarily dismisses this action pursuant to Federal Rule of Civil Procedure

41(a)(1)(A).

                                                 Respectfully Submitted,

                                                 HANSEN REYNOLDS LLC



                                                 /s/      Alan Nicgorski
                                                 Alan Nicgorski (State Bar No. 6243574)
                                                 Joseph Jacobi (State Bar No. 6273967)
                                                 Sarah Troupis Ferguson (pro hac vice pending)
                                                 150 S. Wacker Dr. 24th Floor
                                                 Chicago, IL 60606
                                                 Phone: 312.265.2253
                                                 Email: anicgorski@hansenreynolds.com
                                                         jjacobi@hansenreynolds.com
                                                         sferguson@hansenreynolds.com

                                                 Attorneys for Plaintiff Sozo Illinois, Inc.
